Order entered January 30, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01342-CV

                  BAYLOR UNIVERSITY MEDICAL CENTER, Appellant

                                                  V.

                                  MARY GREESON, Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-07506

                                             ORDER
       Before the Court is appellant’s January 27, 2015 unopposed motion requesting

permission to supplement the record with a copy of the reporter’s record. We GRANT the

motion TO THE EXTENT that we ORDER David Langford, Official Court Reporter for the

44th Judicial District Court of Dallas County, Texas, to file the reporter’s record by

FEBRUARY 10, 2015. See TEX. R. APP. P. 35.3(b). Appellant’s brief will be due twenty days

after the date the reporter’s record is filed. See TEX. R. APP. P. 38.6(a).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to David Langford and counsel for all parties.

                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE